HowjbedIi, J.
The plaintiff has appealed from a judgment which does not allow him five per cent, interest on the bank-notes of the defendant, a banking institution established under the Free Banking law of 1855, page 214.
The claim for interest is resisted, and we think successfully, under the provisions of said Act, which prescribe the mode of making default and the penalty for a refusal on the part of the bank to pay its notes, and which provisions have not been complied with by plaintiff.
The notes of these banking institutions are made currency; they circulate as money and are regulated by the law authorizing their issuance.
They are to be executed and signed “in such a manner as to make them obligatory in law as promissory notes, payable to bearer on demand, and without interest, at the place of business of the company,”
Sections 19 et seq. of the Act 1855 direct the mode in which a demand and protest shall be made, the proceedings to be had, and the penalties to be enforced. The statute, in our opinion, requires a formal protest, and provides that, in lieu of interest, the holder of a note protested shall be entitled to damages at the rate of twelve per cent, per annum. The rights of the holder are governed and limited by this Act; and the notes issued under it, not being “ documents for debts” are not subject to the rules of ordinary promissory obligations, (4 A. 89,) and, consequently, are not subject to the Act to “regulate the rates of interest.” Acts 1850, p. 352.
Without the prescribed formality, the bank could not well know what notes would bear interest, as, after such a demand as was made in this case, the.holder might pass off the note, and make its identification impossible. A bank on a particular day may be unwilling or unable to redeem notes presented, and on the next day may redeem them. A particular mode or system is essential, in this respect, for the protection of both the bank and the note-holders, and when a bank fails in its obligations to a holder of its notes, the latter must conform to the provisions of the statute which directs how the notes shall be issued and redeemed. The Free Banking Act is exceptional, and exempts the notes of the Free Banks from the operation of the Act regulating interest.
Judgment affirmed.